Case 4:20-cv-11246-MFL-MJH ECF No. 34 filed 07/02/20               PageID.415     Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

SAWARIMEDIA LLC, et al.,

       Plaintiffs,                                        Case No. 20-cv-11246
                                                          Hon. Matthew F. Leitman
v.

GRETCHEN WHITMER, et al.,

      Defendants.
_______________________________________________________________________/

        ORDER SETTING SCHEDULE FOR NEW PROPOSED REMEDY

       In light of the order that the United States Court of Appeals for the Sixth Circuit

issued on July 2, 2020, in this matter, the Court directs Defendants, if they wish to propose

any further remedy that resolves the constitutional infirmity identified by this Court, to file

such a proposed remedy by no later than 5:00 p.m. on July 7, 2020. Plaintiffs shall respond

to the proposed remedy, if one is filed, by no later than 12:00 p.m. on July 9, 2020. The

Court will hold a hearing on the proposed remedy, if one is filed, at 9:00 a.m. on July 13,

2020, via Zoom.,

       The Court recognizes that this time frame is compressed, but the briefing and

hearing schedule described above is necessary in order to adhere to the Sixth Circuit’s

direction that this Court address any further remedy proposed by Defendants by no later

than July 15, 2020.

       IT IS SO ORDERED.

                                           s/Matthew F. Leitman
                                           MATTHEW F. LEITMAN
Dated: July 2, 2020                        UNITED STATES DISTRICT JUDGE
                                              1
Case 4:20-cv-11246-MFL-MJH ECF No. 34 filed 07/02/20          PageID.416     Page 2 of 2




       I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on July 2, 2020, by electronic means and/or ordinary mail.

                                         s/Holly A. Monda
                                         Case Manager
                                         (810) 341-9764




                                           2
